Exhibit 10.40
SECOND AMENDMENT TO THE
RIVERWOOD INTERNATIONAL EMPLOYEES RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009 and Reflecting Amendments
Adopted Through
December 31, 2009)
          WHEREAS, the Compensation and Benefits Committee of the Board of
Directors of Graphic Packaging Holding Company has delegated to the Retirement
Committee of Graphic Packaging International, Inc. (the “Retirement Committee”)
the responsibility to make certain amendments in order to maintain the Riverwood
International Employees Retirement Plan (the “Plan”); and
          WHEREAS, the Retirement Committee deems it desirable to amend the Plan
to comply with certain provisions of the Heroes Earnings Assistance and Relief
Tax Act of 2008;
          NOW, THEREFORE, BE IT RESOLVED, that the Plan be, and it hereby is,
amended, effective as of the dates indicated below, in the following respects:

1.   Section 1.47 is amended in its entirety, effective as of January 1, 2009,
to read as follows:

  “1.47   ‘Statutory Compensation’ means compensation from the Employer or any
Affiliated Employer as defined in U.S. Treasury Department regulations Section
1.415(c)-2(d)(4) (i.e., Information required to be reported under Sections 6041,
6051 and 6052 of the Code (“W-2 Pay”)) plus amounts that would be included in
wages but for an election under Section 125(a), 132(f)(4), 402(e)(3),
402(h)(1)(B), 402(k), or 457(b) of the Code. For Plan Years beginning on or
after July 1, 2007, the preceding definition of compensation shall be modified
as required under the provisions of U.S. Treasury Department regulation
Section 1.415(c)-2(e) and shall include all amounts permitted to be recognized
under the provisions of U.S. Treasury Department regulation
Section 1.415(c)-2(e)(2) and (3) and, effective on and after January 1, 2009,
U.S. Treasury department regulation Section 1.415(c)-2(e)(4). Also, effective
for Plan Years beginning on and after January 1, 2009, Statutory Compensation
shall include differential wage payments (as defined in Section 3401(h)(2) of
the Code) paid to an individual by the Employer, to the extent not otherwise
included in this definition of Statutory Compensation. For purposes of applying
the top-heavy provisions under Section 9.05 and effective for Plan Years
beginning on and after July 1, 2007, for purposes of applying the

1



--------------------------------------------------------------------------------



 



      maximum benefit limitations under Section 4.07, Statutory Compensation
shall not exceed the limitation on compensation under Section 401(a)(17) of the
Code.”

2.   Section 3.01 is amended, effective as of January 1, 2007, by the addition
of a new paragraph (h) to read as follows:

  “(h)   Effective January 1, 2007, if an individual who was an employee dies
while performing qualified military service (as defined in Section 414(u) of the
Code) and while his reemployment rights are protected by the Uniformed Services
Employment and Reemployment Rights Act of 1994 and any related legislation or
guidance, such individual’s period of time in qualified military service through
the date he died shall be counted as Vesting Service.”

3.   Section 4.06 is amended, effective as of January 1, 2007, by deleting the
last paragraph of paragraph (c) and by adding a new paragraph (e) to read as
follows:

  “(e)   Mandatory Survivor Benefits on behalf of Members Who Die in Qualified
Military Service. In the event a Member dies on or after January 1, 2007, while
in qualified military service (as defined in Section 414(u) of the Code) and
while his reemployment rights are protected under law, the surviving Spouse’s
Pension shall be determined based on the assumption that the Member had returned
to active employment and then terminated employment on account of his or her
death. However, in determining the amount of the surviving Spouse’s Pension, the
Member’s Accrued Benefit shall be determined at the date the Member entered
military service and no Pensionable Earnings or Benefit Service shall be imputed
for the period of military service (except to the extent all or a portion of
such period of military service is treated as a Leave of Absence for which
Benefit Service is granted under the Plan).”

(SIGNATURE PAGE FOLLOWS)

2



--------------------------------------------------------------------------------



 



          BE IT FURTHER RESOLVED, that the Retirement Committee has approved
this Second Amendment to the Riverwood International Employees Retirement Plan
this _____ day of November, 2010.

            GRAPHIC PACKAGING INTERNATIONAL, INC.
        RETIREMENT COMMITTEE MEMBERS
      By:   /s/ Daniel J. Blount        Daniel J. Blount            By:   /s/
Brad Ankerholz        Brad Ankerholz            By:   /s/ Cindy Baerman       
Cindy Baerman            By:   /s/ Clint Demetriou        Clint Demetriou   

3